Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and response filed 8/26/2022 has been entered and made record. This application contains 20 pending claims.
Claims 1 and 11 have been amended.
Claims 5, 6, 15, and 16 have been cancelled.
Claims 21, 22, 23, and 24 have been amended.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

Response to Arguments
Applicant’s arguments filed 8/26/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 11-14, 17-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hallstig et al (US 20190086518, hereinafter Hallstig) in view of Steinberg et al (US 20200249324, hereinafter Steinberg), in further view of Hall et al (US 20180164408, hereinafter Hall). 

	As to claim 1, Hallstig teaches “A LIDAR system (Figure 6A; [0006]), comprising: a LIDAR system configured to output multiple LIDAR output signals that are each concurrently directed to a sample region in a field of view ([0004] and [0006] disclose a The LiDAR detection system that generates a plurality of output optical signals that are each concurrently directed to a sample region), the sample region being one of multiple sample regions included in the field of view ([0006] discloses the sample region being one of multiple sample regions at where the envelope-modulated output optical signals are transmitted into; [0209] teaches “the scanning LiDAR detection systems of the present disclosure combine wide field of view with long detection range and high resolution”); 
	the LIDAR system configured to concurrently receive multiple LIDAR input signals that have each been reflected by an object located outside of the LIDAR system and within the sample region, the LIDAR input signals each including light from a different one of the LIDAR output signals ([0004], [0005] and [0006] disclose a LIDAR detection system generates a plurality of output optical signals into multiple sample regions, and the receiver receives return optical signals (“input signals”) reflected by objects in the sample regions; i.e., input signals are return optical signals that have each been reflected by objects from other regions, and the return optical signals are reflected by each object located outside of the LIDAR system); and 
	the LIDAR system including electronics that generate LIDAR data for the sample region from the multiple LIDAR input signals (Figure 6A, #182; [0004], [0005] and [0006] disclose the receiver receives return optical signals (“input signals”) reflected by objects in the sample regions, and the LIDAR system converts the reflected lights (input signal) and generates electrical signals. The processing device processes the electrical signals to identify and generate information associated with the target objects in the sample region).”
	Hallstig does not explicitly teach “a LIDAR system configured to output multiple LIDAR output signals that are each concurrently directed to a sample region in a field of view such that a spot size of each of the LIDAR output signals is overlapped by at least one of the other LIDAR output signals at a maximum distance for which the LIDAR system is configured to provide LIDAR data”.
	Hall teaches “a LIDAR system configured to output multiple LIDAR output signals that are each concurrently directed to a sample region in a field of view such that a spot size of each of the LIDAR output signals is overlapped by at least one of the other LIDAR output signals at a maximum distance for which the LIDAR system is configured to provide LIDAR data (Abstract, Figure 10, #201, [0017], [0018] and [0036] disclose a LIDAR device emits  two or multiple beams of illumination light to a location in 3-D environment; and the beams are overlap with each other at a critical or maximum distance; [0003] discloses “A portion of the light reflects from the object and returns to a detector of the LIDAR system. Based on the time elapsed between emission of the pulse of light and detection of the returned pulse of light, a distance is estimated”; i.e., LIDAR data is generated using the returned pulse of light, and a distance is estimated using the LIDAR data).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Hall into Hallstig. This combination would improve in detecting a particular pulse emission before the subsequent pulse emission is trigged, and ensures that a detected return signal is properly associated with the particular pulse emission that generated the detected return signal.
	Hallstig in view of Hall does not explicitly teach “the LIDAR data indicating a distance and/or a radial velocity between the LIDAR system and the object”.
	Steinberg teaches “the LIDAR data indicating a distance and/or a radial velocity between the LIDAR system and the object (Figure 21, #2109 and [0004] discloses a LIDAR system measures distances to objects by illuminating objects with light and measuring the reflected pulses with a sensor; [0020] teaches “output information indicative of a distance to the first object and information indicative of a distance to the at least one second object thereby enabling a determination of a distance to the object”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Steinberg into Hallstig in view of Hall. This combination would improve performance of LIDAR systems while complying with eye safety regulations (Steinberg, [0005].

As to claim 11, Hallstig teaches “A method of operating a LIDAR system ([0002]; 
[0006]), comprising: 
	concurrently illuminating a sample region in a field of view with multiple LIDAR output signals for a data period ([0004], [0006] and [0106] disclose a LIDAR detection system emits plurality of output optical radiation lights into multiple sample regions; i.e., the transmitted multiple output optical radiation lights would concurrently illuminate the sample regions in a field of view), the sample region being one of multiple sample regions included in the field of view ([0006] teaches “each detector in a set of detectors comprises multiple regions”; [0209] teaches “the scanning LiDAR detection systems of the present disclosure combine wide field of view with long detection range and high resolution”); 
	receiving multiple LIDAR input signals that have each been reflected by an object located outside of the LIDAR system and within the sample region, the LIDAR input signals each including light from a different one of the LIDAR output signals ([0004], [0005] and [0006] disclose a LIDAR detection system generates a plurality of output optical signals into multiple sample regions, and the receiver receives return optical signals (“input signals”) reflected by objects in the sample regions; i.e., input signals are return optical signals that have each been reflected by objects from other regions, and the return optical signals are reflected by each object located outside of the LIDAR system); and 
	generating LIDAR data for the sample region from the multiple LIDAR input signals ((Figure 6A, #182; [0004], [0005] and [0006] disclose the receiver receives return optical signals (“input signals”) reflected by objects in the sample regions, and the LIDAR system converts the reflected lights (input signal) and generates electrical signals. The processing device processes the electrical signals to identify and generate information associated with the target objects in the sample region).”
	Hallstig does not explicitly teach “a LIDAR system configured to output multiple LIDAR output signals that are each concurrently directed to a sample region in a field of view such that a spot size of each of the LIDAR output signals is overlapped by at least one of the other LIDAR output signals at a maximum distance for which the LIDAR system is configured to provide LIDAR data”.
	Hall teaches “a LIDAR system configured to output multiple LIDAR output signals that are each concurrently directed to a sample region in a field of view such that a spot size of each of the LIDAR output signals is overlapped by at least one of the other LIDAR output signals at a maximum distance for which the LIDAR system is configured to provide LIDAR data (Abstract, Figure 10, #201, [0017], [0018] and [0036] disclose a LIDAR device emits  two or multiple beams of illumination light to a location in 3-D environment; and the beams are overlap with each other at a critical or maximum distance; [0003] discloses “A portion of the light reflects from the object and returns to a detector of the LIDAR system. Based on the time elapsed between emission of the pulse of light and detection of the returned pulse of light, a distance is estimated”; i.e., LIDAR data is generated using the returned pulse of light, and a distance is estimated using the LIDAR data).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Hall into Hallstig. This combination would improve in detecting a particular pulse emission before the subsequent pulse emission is trigged, and ensures that a detected return signal is properly associated with the particular pulse emission that generated the detected return signal.
	Hallstig in view of Hall does not explicitly teach “the LIDAR data indicating a distance and/or a radial velocity between the LIDAR system and the object”.
	Steinberg teaches “the LIDAR data indicating a distance and/or a radial velocity between the LIDAR system and the object (Figure 21, #2109 and [0004] discloses a LIDAR system measures distances to objects by illuminating objects with light and measuring the reflected pulses with a sensor; [0020] teaches “output information indicative of a distance to the first object and information indicative of a distance to the at least one second object thereby enabling a determination of a distance to the object”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Steinberg into Hallstig in view of Hall. This combination would improve performance of LIDAR systems while complying with eye safety regulations (Steinberg, [0005].

	As to claims 2 and 12, Hallstig in view of Hall and Steinberg teaches the claimed limitations as discussed in Claims 1 and 11 respectively, wherein the LIDAR system is configured to generate a different beating signal from each of the LIDAR input signals (Figure 6A, #182; [0004], [0005] and [0006] disclose the receiver receives return optical signals (“input signals”) reflected by objects in the sample regions, and the LIDAR system converts the reflected lights (input signal) and generates electrical signals. The processing device processes the electrical signals to identify and generate information associated with the target objects in the sample region; i.e., receives return optical signals (“input signals”) reflected by objects in the sample regions, and the input signals includes a different signal from each of the object in the sample regions. Figure 13 shows that f1 and f2 have different frequencies. A beat is an interference pattern between two sounds of slightly different frequencies).

	As to claims 3 and 13, Hallstig in view of Hall and Steinberg teaches the claimed limitations as discussed in Claims 2 and 12 respectively, wherein each of the different beating signals includes light from a different one of the LIDAR input signals (Figure 5, #56, #66; Figure 13; [0004]; [0006] of Hallstig disclose the receiver receives return optical signals reflected by objects in the sample regions, and a first region of each detector receiving a return optical signal at a first time and a second region of each detector receiving another return optical signal at a second time later than the first time”; i.e., the LiDAR detection system receives signals indicative of different return optical signals (“lights”) were generated by each object in the sample region. Figure 13 shows that f1 and f2 have different frequencies. A beat is an interference pattern between two sounds of slightly different frequencies).

	As to claims 4 and 14, Hallstig in view of Hall and Steinberg teaches the claimed limitations as discussed in Claims 2 and 12 respectively, wherein the LIDAR system includes electronics that performs multiple mathematical transforms, each transform being performed on a different one of the beating signals ([0006] of Hallstig discloses a receiver receives return optical signals reflected by objects in multiple regions; Figure 5, #68; [0032], [0098] and [0117] of Hallstig discloses the system performs mathematical transforms such as Fast Fourier Transform and Discrete Fourier Transform on each of the return optical signals; i.e., receive signals indicative of return optical signals were generated by each of LIDAR system, and Figure 13 shows that f1 and f2 have different frequencies. A beat is an interference pattern between two sounds of slightly different frequencies. The system can receive each of the return optical signals reflected by each of the objects in the sample region, and performs mathematical transforms such as Fast Fourier Transform and Discrete Fourier Transform, and therefore, POSITA would be able to perform each Fourier Transform on each one of the beating signals).

	As to claims 7 and 17, Hallstig in view of Hall and Steinberg teaches the claimed limitations as discussed in Claims 4 and 14 respectively, wherein the mathematical transform is a Fourier transform ([0032] and [0117] of Hallstig disclose spectral resolution is executed in accordance with the discrete Fourier Transform and the following equation (5)).

	As to claims 8 and 18, Hallstig in view of Hall and Steinberg teaches the claimed limitations as discussed in Claims 4 and 14 respectively, wherein the Fourier transform is a complex Fourier transform (Figure 10; [0033], [0119] and [0189] disclose the Fourier transform is a complex Fourier transform).

	As to claims 21 and 23, Hallstig in view of Hall and Steinberg teaches the claimed
limitations as discussed in Claims 1 and 11 respectively, wherein each of the LIDAR output signals travels away from the LIDAR system in the same direction (Abstract and [0006] of Hallstig teach “A LIDAR detection system includes optical sources generating a plurality of output optical signals disposed along a first direction”; i.e., a plurality of output optical signals were transmitted along a first direct, and therefore, the output signals travels away from the LIDAR system in the same direction).

	As to claims 22 and 24, Hallstig in view of Hall and Steinberg teaches the claimed
limitations as discussed in Claims 1 and 11 respectively, wherein during the illumination of the sample region a frequency of different LIDAR output signals is chirped in different directions (“Envelope Modulated Carrier” in Figure 1 of Hallstig shows that the frequency of the LIDAR output signals is decreased or increased (“chirped”) with time; Figures 7 and 15 of Hallstig shows that the frequency of different output signals is chirped in different directions; Figures 49A, 49B, and [0220] of Hallstig disclose the output signals travels different directions and respectively scan objects in the sample region; i.e., Hallstig’s system has output signals that travel different directions, and the frequency of the different output signals can also be chirped in different directions).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hallstig in view of Hall and Steinberg, in further view of Crouch et al (US 20190011558, hereinafter Crouch). 

As to claims 9 and 19, Hallstig in view of Hall and Steinberg teaches the claimed
limitations as discussed in Claims 8 and 18 respectively, wherein the beating signals are each a complex data signal ([0004] and [0006] of Hallstig disclose the receives return optical signals reflected by objects in the sample regions, and the input signals includes a different signal from each of the object in the sample regions; [0033] and [0119] of Hallstig discloses the signals are each a complex signal; i.e., Figure 13 shows that f1 and f2 have different frequencies. Beating signal indicates an interference pattern between two sounds of slightly different frequencies).”
	Hallstig in view of Hall and Steinberg does not explicitly teach “a complex data signal that includes a first data signal as the real component of the complex data signal and a second data signal as an imaginary component of the complex data signal”.
	Crouch teaches “a complex data signal that includes a first data signal as the real component of the complex data signal and a second data signal as an imaginary component of the complex data signal ([0007] teaches “producing on a processor a complex digital signal by using a digitized sample of one of the first electrical signal … as a real part of the complex digital signal and a digitized sample of a different one of … the second electrical signal as the imaginary part of the complex digital signal”; i.e., Crouch’s system can produce signal with a real part and an imaginary part of the complex signal. POSITA would use a digitized sample of the first electrical signal as a real part and the second electrical signal as the imaginary part; [0076] teaches “The coincident signals at the combiner 384 produce a mixed optical signal with a beat frequency”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Crouch into Hallstig in view of Hall and Steinberg. This combination would optimize in achieving acceptable range accuracy and detection sensitivity in LIDAR systems (Crouch, [0002]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hallstig in view of Hall, Steinberg and Crouch, in further view of Schmalenberg et al (US 20160223663, hereinafter Schmalenberg).

	As to claims 10 and 20, Hallstig in view of Hall, Steinberg and Crouch teaches the claimed limitations as discussed in Claims 9 and 19 respectively, the portion of the first waveform in the first data signal being phase-shifted relative to the portion of the first waveform in the first data signal but the portion of the second waveform in the first data signal being in-phase relative to the portion of the second waveform in the first data signal ([0106] of Hallstig teaches “The first output 185 is routed to splitting and phase shifting circuitry or 90-degree power splitter 186, which splits the signal, applies a phase shift to one of the resulting split signals, and generates a pair of output signals being offset in phase. In exemplary embodiments, a 90-degree phase shift is applied to one of the signals, such that splitting and phase shifting circuitry or 90-degree power splitter 186 generates a first "in-phase” local oscillator (LO) signal 189 and a second “quadrature-phase” or “quadrature” LO signal 191, which is shifted in phase by 90 degrees with respect to in-phase LO signal 189”; [0122] of Hallstig also disclose the first signal being phase-shifted relative to the portion of the first waveform and the portion of the second waveform in the first signal being in-phase relative to the portion of the second waveform in the first signal; i.e., Hallstig’s system can apply phase shift to the optical signals, and generate in-phase signals and phase-shifted signals. Therefore, POSITA would be able to apply phase shift to the signals, and the first waveform in the first data signal will be phase-shifted, and the second waveform in the first data signal will be in-phase).”
	Hallstig in view of Hall, Steinberg and Crouch does not explicitly teach wherein the first data signal is a composite of a first waveform and a second waveform and the second data signal is a composite of the first waveform and the second waveform”.
	Schmalenberg teaches “wherein the first data signal is a composite of a first waveform and a second waveform and the second data signal is a composite of the first waveform and the second waveform ([0026] teaches “In one or more arrangements, the signals output by the one or more LIDAR sensors can be a first waveform, and the signals output by the one or more RADAR sensors can be a second waveform. In one or more arrangements, the first waveform can be substantially the same as the second waveform”; i.e., the signals output by the one more LIDAR sensors can be a first waveform or a second waveform, and the first waveform is the same as the second waveform. Therefore, the first signals can be a combination of the first waveform and the second waveform, and the second signals can be a combination of the first waveform and the second waveform”).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Schmalenberg into Hallstig in view of Hall, Steinberg and Crouch. This combination would improve the sensing of an environment and object detection, thereby enhancing safety and/or performance of a vehicle (Schmalenberg, [0010]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                            

/SON T LE/Primary Examiner, Art Unit 2863